



COURT OF APPEAL FOR ONTARIO

CITATION: Gibson (Re), 2016 ONCA 369

DATE: 20160513

DOCKET: C61256

Epstein, Pepall and van Rensburg JJ.A.

IN THE MATTER OF: Matthew Gibson

AN APPEAL UNDER PART XX.1 OF THE
CODE

Stephen F. Gehl, for the appellant

Janice Blackburn, for St. Josephs Health Care Hamilton

Brock Jones, for the Attorney General of Ontario

Heard and released orally: May 10, 2016

On appeal against the disposition of the Ontario Review
    Board dated November 2, 2015.

ENDORSEMENT

[1]

The appellant has been under the jurisdiction of the Ontario Review
    Board since January 31, 2006, when he was found Not Criminally Responsible on
    charges of breach of recognizance and criminal harassment. He continues to
    suffer from schizophrenia with persecutorial delusions. He has been on a
    conditional discharge since at least November 14, 2013 and has lived at the
    Perkins Centre in Hamilton.

[2]

The appellant appeals the Boards
    Disposition Order dated October 22, 2015, ordering a continuation of the
    conditional discharge, with minor amendments that are not the subject of this
    appeal.

[3]

The appellant contends that (i) the
    Boards finding that he continues to pose a significant threat to the publics
    safety is unreasonable; and (ii) the Boards decision is based upon a wrong
    question of law because, if residual risk can be managed by use of provisions
    in the
Mental Health Act
, R.S.O.
    1990, c. M.7., then a significant threat has not been demonstrated. The
    appellant requests that the conditional discharge the Board imposed be vacated
    and replaced by an absolute discharge.

[4]

The appellant relies on the following. 
    He has incurred no further charges and has not been physically violent since
    the index offences in 2006. The Boards reasons refer to Dr. Sheridans
    Psychological Risk Assessment but do not refer to Dr. Sheridans caution that
    the risk assessment is limited by the absence of psychological testing. It
    should be interpreted with caution as it may not fully or accurately reflect
    Mr. Gibsons risk of violence. And there is no evidence that the appellants
    repeated consistent drug use has resulted in conduct that constitutes either
    threats or assaults.

[5]

In essence, the appellant submits that
    the Boards decision was unreasonable because it relied on an unreasonable
    conclusion tendered by the expert Dr. Chauhan.

[6]

We do not agree with these
    submissions.  The Boards decision was reasonable and fully supported by the
    evidence. That evidence included the appellants lack of insight into his
    illness, his assertion that he would not take medication and, would use cannabis
    regularly if granted an absolute discharge, together with expert testimony that
    if the appellant stopped taking medication and continued using cannabis he
    would become more acutely psychotic and could be at risk of physical
    aggression. The Board also considered Dr. Sheridans psychological risk
    assessment which contributed to the unanimous view of the appellants treatment
    team that absent the control offered by a conditional discharge the appellant
    would become a significant risk to individuals in the community. The Board was not
    required to set out all aspects of Dr. Sheridans assessment, including the
    caution.

[7]

A conditional discharge was justified
    when the Board arrived at the view that the appellant represented a significant
    threat to public safety. The Boards Disposition provided the least onerous and
    least restrictive option in accordance with the test set out in
Winko
    v. British Columbia (Forensic Psychiatric Institute)
, [1999] 2 S.C.R. 625.

[8]

On this record the Boards disposition
    was reasonable and we see no basis for interfering.

[9]

The appeal is therefore dismissed.

"Gloria Epstein J.A.

S.E. Pepall J.A.

K.M.
    van Rensburg J.A.


